United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        November 7, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30117
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ADEDIPUPO ADENODI, also known as Felix,
doing business as AAA Used Auto Sales,
doing business as AAA Used Cars,
doing business as AAA Used Auto's,
doing business as Triple AAA,
doing business as Triple A Used Cars;
SUNDAY ADEOSHUN, also known as Sunny,
doing business as AAA Used Auto Sales,
doing business as AAA Used Cars,
doing business as AAA Used Auto's,
doing business as Triple AAA,
doing business as Triple A Used Cars,

                                    Defendants-Appellants.

                       --------------------
          Appeals from the United States District Court
              for the Eastern District of Louisiana
                           (01-CR-13-3)
                       --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Following a jury trial, Adedipupo Adenodi and Sunday Adeoshun

were convicted of conspiracy to sell stolen vehicles that crossed


     *

  Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
state    lines,   to    commit      mail       fraud,    and     to       alter   vehicle

identification numbers; mail fraud; and selling stolen vehicles.

The district court sentenced Adenodi to 24 months in prison and

Adeoshun to 27 months in prison.             Each defendant was also sentenced

to a three-year term of supervised release.                    Adenodi and Adeoshun

now challenge their convictions and sentences.

       Adeoshun   and    Adenodi      contend         that     the    district      court

reversibly erred by informing the venire that they were not United

States citizens.        Because Adeoshun and Adenodi did not object to

the disputed remark, we review this claim for plain error only.

See United States v. Taylor, 513 F.2d 70, 72 (5th Cir. 1975).                         Far

from being improper, the apparent purpose of this statement to the

venire was to ensure that any jurors who did hold the defendants’

citizenship, or lack thereof, against them did not sit on the jury.

This remark was thus proper.          See United States v. Garcia, 86 F.3d
394,     402   (5th     Cir.    1991);         see    also      United       States    v.

Quiroz-Hernandez, 48 F.3d 858, 868 (5th Cir. 1995).

       The appellants also challenge the sufficiency of the evidence.

They argue that the Government failed to prove that they knowingly

engaged in activities involving stolen cars.                     When considering a

sufficiency     challenge,     the    pertinent         inquiry      is    “whether   any

reasonable     trier    of   fact    could     have     found   that       the    evidence

established the essential elements of the crime beyond a reasonable

doubt.” United States v. Ortega Reyna, 148 F.3d 540, 543 (5th Cir.

1998).    In conducting this analysis, we “consider[s] the evidence

                                           2
in    the   light    most   favorable    to   the   government,   drawing    all

reasonable inferences and credibility choices made in support of

the verdict.”        Id.

       When viewed in the light most favorable to the Government, the

extensive documentary and testimonial evidence adduced at trial was

sufficient to prove the appellants’ knowing participation in a

conspiracy to alter vehicle identification numbers, sell stolen

cars, and commit mail fraud. This evidence was likewise sufficient

to    prove   that    the   defendants   knowingly    sold   stolen   cars   and

committed mail fraud.

       To the extent that the appellants argue that the evidence was

not sufficient to support their convictions because the jury should

not    have   believed      certain   Government    witnesses,    they   cannot

prevail.       We    will   not   substitute    our   own    determination   of

credibility based on a cold record for that of the jury which saw

the witnesses and heard the testimony firsthand.              United States v.

Martinez, 975 F.2d 159, 161 (5th Cir. 1992).            Adeoshun and Adenodi

have not shown that the evidence was insufficient to support their

convictions.

       The appellants contend further that the prosecutor committed

reversible error when he commented, during closing arguments, that

the jurors could not acquit the defendants.             In reviewing a claim

of prosecutorial misconduct in the form of an improper remark, we

consider whether the remark “prejudiced the defendant’s substantive



                                         3
rights.”    United States v. Munoz, 150 F.3d 401, 415 (5th Cir.

1998).

     The disputed remark was likely not even improper.             Rather, it

can fairly be read as an attempt to assist the jury in “analyzing,

evaluating, and applying the evidence,” which are proper functions

of the prosecution’s closing argument.           United States v. Binker,

795 F.2d 1218, 1224 (5th Cir. 1986).            Additionally, even if the

remark was improper, the appellants still have not shown that it

entitles them to have their convictions reversed, especially in

light of the substantial evidence against them and the district

court’s repeated admonitions to the jury.

     The appellants next contend that the district court reversibly

erred in instructing the jury on the effect of the appellants’

Fifth Amendment right to silence.            We review this issue only to

determine if the allegedly improper instruction could have meant

the difference between acquittal and conviction.              United States v.

Anderson,   987 F.2d 251,   256   (5th    Cir.   1993).      The   disputed

instruction is, at most, ambiguous, and our review of the record

convinces us that it did not alter the outcome of the trial.               The

appellants have not shown that they are entitled to have their

convictions reversed based on the district court’s instructions to

the jury on the right against self-incrimination.

     Adeoshun and Adenodi argue further that the district court

erred in denying their requests for downward adjustments to their

offense levels based on their purportedly minimal roles in the

                                      4
offense.     The district court’s refusal to grant a defendant this

downward adjustment is entitled to great deference.                See United

States v. Devine, 934 F.2d 1325, 1340 (5th Cir. 1991).                  Adeoshun

and Adenodi have not shown that their involvement in the conspiracy

underlying their convictions was “peripheral.”             See United States

v. Miranda, 248 F.3d 434, 446-47 (5th Cir. 2001), cert. denied, 534
U.S. 980 (2001) and 534 U.S. 1086 (2002).             Accordingly, they have

not shown that the district court erred in denying them this

adjustment.

     In addition, Adenodi contends that the district court erred in

denying his objection to the two-point adjustment he received for

being in the business of buying and selling stolen vehicles.                    As

his argument on this issue amounts to no more than a conclusional

assertion, he has not shown that the district court erred in

overruling this objection.           See United States v. Londono, 285 F.3d
348, 355 (5th Cir. 2002).

     Finally, Adenodi advances that the district court erred in

denying    his    motion   for   a    downward    departure.     There    is    no

indication that the district court denied this request based on a

mistaken    belief    that   the     guidelines    did   not   permit    such    a

departure.       Accordingly, the district court’s denial of Adenodi’s

request for a downward departure is unreviewable.                  See United

States v. Wilson, 249 F.3d 366, 380 (5th Cir. 2001).




                                         5
     Adeoshun and Adenodi have shown no error in connection with

their convictions and sentences. Accordingly, the judgments of the

district court are AFFIRMED.




                                6